Citation Nr: 0622305	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a compensable disability rating for scars 
as the residuals of removal of basal cell carcinoma from the 
forehead.

3.  Entitlement to a compensable disability rating for hiatal 
hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1964 
to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
granted service connection for the disabilities in question 
and assigned noncompensable (0%) disability ratings.  

The case was previously before the Board in November 2004, 
when it was remanded for examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity, bilaterally.

2.  The veteran's service-connected residuals of removal of 
basal cell carcinoma from the forehead are two very small 
scars which are barely visible and not disfiguring.  

3.  The veteran's service-connected hiatal hernia is 
manifested by subjective complaints of pyrosis (heartburn), 
reflux, and substernal chest and arm pain.  It is not 
manifested by dysphagia, vomiting, marked weakening of the 
primary and secondary esophageal peristalsis, anemia, melena, 
hematemesis, or material weight loss.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2005).

2.  The criteria for a compensable disability rating for 
scars as the residuals of removal of basal cell carcinoma 
from the forehead have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic 
Code 7800 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic 
Code 7800 (2005).

3.  The criteria for a compensable disability rating for the 
service-connected hiatal hernia have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
February 2005 satisfied the duty to notify provisions with 
respect to the claims of increased ratings.  The veteran's VA 
records have been obtained and he has been accorded 
Compensation and Pension examinations for disability 
evaluation purposes.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  This 
appeal initially stems from an RO rating decision in March 
2001 which granted service connection.  The claims for 
increased initial disability ratings have been readjudicated 
in an October 2005 Supplemental Statement of the Case.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2005).

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and a VA Compensation 
and Pension examination report.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the veteran's claims for increased 
disability ratings.  

A.  Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2005).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In July 2005, a VA audiological evaluation was conducted.  
This is the most recent VA examination and the findings are 
consistent with the findings on prior VA examination reports 
dated January 2001 and December 2002.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT
25
30
25
25
35
LEFT
30
40
40
40
65

The average pure tone decibel loss at the above frequencies 
was 29 for the right ear and 46 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
correct in the right ear and 96 percent correct in the left 
ear.  These audiometric results translate into Level I 
hearing for both ears.

The preponderance of the evidence is against the assignment 
of a compensable disability rating for bilateral hearing 
loss.  The audiological findings from all of the VA 
examinations of record reveal that the veteran has Level I 
hearing loss in the right ear and Level I hearing loss in the 
left ear.  38 C.F.R. § 4.85.  Pursuant to these findings, a 
noncompensable disability evaluation is appropriate.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

The rating criteria does provide for rating exceptional 
patterns of hearing impairment under the provisions of 38 
C.F.R. § 4.86.  However, the appellant's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in either service-connected 
ear, or (2) a pure tone threshold of 70 decibels or more at 
2,000 Hertz in either ear.  Thus, the appellant is not 
entitled to consideration under C.P.R. § 4.86 for exceptional 
patterns of hearing impairment in either ear during the 
entire appeal period.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  Thus, based on the current 
audiometric findings, the noncompensable evaluation in effect 
for the appellant's service-connected bilateral hearing loss 
is appropriate, and entitlement to an initial compensable 
evaluation for bilateral hearing loss is not warranted.  The 
noncompensable disability evaluation is the highest rating 
warranted for the appeal period.  See Fenderson, 12 Vet. App. 
at 119.  

B.  Forehead Scars

The veteran is service-connected for scars as the residuals 
of removal of basal cell carcinoma from his forehead at a 
noncompensable (0%) disability rating.

During the pendency of this appeal, changes were made to the 
Schedule of Rating Disabilities for skin conditions as set 
forth in 38 C.F.R. § 4.118, Diagnostic Code Series 7800.  
These criteria became effective August 30, 2002. See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The amended versions 
may only be applied as of their effective date and, before 
that time, only the former version of the regulation may be 
applied.  VAOPGCPREC 3-2000 (April 10, 2000).

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck were rated under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).  Complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement warranted 50 percent rating.  A 30 percent 
rating contemplated severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent disability rating contemplated 
moderate disfigurement, while slight disfigurement warranted 
a noncompensable (0%) percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

"When in addition to tissue loss and cicatrization there was 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 might be increased 80 percent 
, the 30 percent rating to 50 percent, and the 10 percent 
rating to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, might 
be submitted for central office rating, with several 
unretouched photographs."  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note (2002).

The revised criteria for rating skin disabilities includes 38 
C.F.R. § 4.118, Diagnostic Code 7800, pertaining to 
disfigurement of the head, face, or neck, which provides that 
a 10 percent rating is warranted for disfigurement of the 
head, face, or neck with one characteristic of disfigurement. 
A 30 percent rating contemplates disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  A 50 percent disability 
rating contemplates  visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features such as the nose, chin, forehead, 
eyes including the eyelids, ears, auricles, cheeks, lips, or; 
with four or five characteristics of disfigurement.  An 80 
percent rating is warranted where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features or; with 
six or more characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).

The regulations define eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118 which 
are:  Scar 5 or more inches (13 or more cm.) in length. Scar 
at least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).  Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2002).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for scars as the residuals 
of removal of basal cell carcinoma from the forehead.  In 
June 2005, the most recent VA examination of the veteran was 
conducted.  The veteran reported having had two basal cell 
carcinomas removed from his left forehead.  Physical 
examination revealed two scars on the forehead which were 
extremely difficult to see.  One as a 4 centimeter horizontal 
scar which was slightly depressed and matched the creases in 
the veteran's forehead.  The other was a 3 centimeter oblique 
scar which was very slightly depressed.  Slight decrease in 
sensation was noted around these scars.  The findings of this 
examination are completely consistent with prior medical 
findings.  A November 2002 VA examination report indicated 
that the veteran had two small scars on his forehead which 
were "barely noticeable, certainly not disfiguring."  
Private medical treatment records do not even mention the 
presence of these scars.  The veteran has two small and 
barely visible scars on his forehead which are not 
disfiguring.  He does not meet the criteria for the 
assignment of a compensable disability rating for his 
forehead scars under either set of rating criteria.  
Accordingly, an increased rating for his scars must be 
denied.  

C.  Hiatal Hernia

The veteran is service-connected for hiatal hernia which is 
currently rated as noncompensable (0%) under Diagnostic Code 
7346.  A 10 percent rating requires "two or more of the 
symptoms for the 30 percent evaluation of less severity."  
The next higher disability rating of 30 percent contemplates 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
maximum disability rating of 60 contemplates symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health. See 38 C.F.R. § 
4.114, Diagnostic Code 7346.

In November 2002, a VA examination of the veteran was 
conducted.  The veteran reported having daily heartburn and 
reflux which was treated with a combination of prescription 
and over the counter medication.  The examining physician 
noted that the symptoms were not totally controlled by the 
medication, but they did not interfere with the veteran's 
occupation or daily activities.  Treatment records reveal 
continued treatment of the veteran's gastrointestinal 
symptoms with medication.

In June 2005, the most recent VA examination of the veteran 
was conducted.  The veteran reported having substernal chest 
and left arm pain lasting 15 minutes three times a month.  He 
did not report having any other symptoms.  The examining 
physician's diagnosis was that the non-ulcerative dysphagia 
which was controlled with medication and mild intermittent 
discomfort from his hiatal hernia.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected hiatal hernia.  The evidence of record shows that 
the veteran preciously had heartburn, but it is now 
controlled by medication.  He presently had occasional 
substernal arm pain.  The veteran simply does not have any 
combination of symptoms required for the assignment of a 
compensable disability rating for his hiatal hernia.  
Moreover, there is no evidence of any impairment in his 
health due to the service-connected hiatal hernia.  
Accordingly, entitlement to a compensable disability rating 
must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)


ORDER

A compensable disability rating for hearing loss is denied.  

A compensable disability rating for scars of the forehead is 
denied.

A compensable disability rating for hiatal hernia is denied. 


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


